Exhibit 10.2
 
$300,000,000
CREDIT AGREEMENT
dated as of
June 28, 2011
among
TD AMERITRADE CLEARING, INC.,
as Borrower
The Lenders Party Hereto,
BANK OF AMERICA, N.A.,
as Syndication Agent
BARCLAYS BANK PLC, CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I           Definitions        
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    19  
SECTION 1.03. Terms Generally
    19  
SECTION 1.04. Accounting Terms; GAAP
    19  
SECTION 1.05. Pro Forma Calculations
    20     ARTICLE II           The Credits        
SECTION 2.01. Commitments
    20  
SECTION 2.02. Loans and Borrowings
    20  
SECTION 2.03. Requests for Revolving Borrowings
    21  
SECTION 2.04. [Reserved]
    21  
SECTION 2.05. Swingline Loans
    21  
SECTION 2.06. [Reserved]
    22  
SECTION 2.07. Funding of Loans
    23  
SECTION 2.08. Interest Elections
    23  
SECTION 2.09. Termination and Reduction of Commitments
    24  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    25  
SECTION 2.11. Prepayment of Loans
    26  
SECTION 2.12. Fees
    26  
SECTION 2.13. Interest
    27  
SECTION 2.14. Alternate Rate of Interest
    27  
SECTION 2.15. Increased Costs
    28  
SECTION 2.16. Break Funding Payments
    29  
SECTION 2.17. Taxes
    29  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    32  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    34  
SECTION 2.20. Defaulting Lenders
    35     ARTICLE III           Representations and Warranties        
SECTION 3.01. Representations and Warranties of the Borrower
    36  

i



--------------------------------------------------------------------------------



 



              Page   ARTICLE IV           Conditions        
SECTION 4.01. Effective Date
    39  
SECTION 4.02. Each Credit Event
    40     ARTICLE V           Covenants of the Borrower        
SECTION 5.01. Affirmative Covenants
    40  
SECTION 5.02. Negative Covenants
    42  
SECTION 5.03. Reporting Requirements
    46  
SECTION 5.04. Financial Covenants
    48     ARTICLE VI           Events of Default        
SECTION 6.01. Events of Default
    48     ARTICLE VII           [Reserved]           ARTICLE VIII           The
Administrative Agent, Syndication Agent and Co-Documentation Agents          
ARTICLE IX           Miscellaneous        
SECTION 9.01. Notices
    53  
SECTION 9.02. Waivers; Amendments
    54  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    55  
SECTION 9.04. Successors and Assigns
    56  
SECTION 9.05. Survival
    59  
SECTION 9.06. Counterparts; Integration; Effectiveness
    60  
SECTION 9.07. Severability
    60  
SECTION 9.08. Right of Setoff
    60  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    60  
SECTION 9.10. WAIVER OF JURY TRIAL
    61  
SECTION 9.11. Headings
    61  
SECTION 9.12. Confidentiality
    61  
SECTION 9.13. Interest Rate Limitation
    62  
SECTION 9.14. USA PATRIOT ACT
    63  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.15. No Fiduciary Duty
    63  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.01(b) — Subsidiaries
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Consolidated Tangible Net Worth Computations
Exhibit C — Form of U.S. Tax Certificate

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of June 28, 2011, among TD AMERITRADE
CLEARING, INC., a Nebraska corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., as syndication agent (the
“Syndication Agent”), BARCLAYS BANK PLC, CITIBANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agents (the “Co-Documentation Agents”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”).
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity
as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Borrower in the exercise of its
reasonable business judgment equal to the amount, if any, that would be payable
by the Borrower or any of its Subsidiaries to its counterparty to such Hedge
Agreement in accordance with its terms as if (a) such Hedge Agreement was being
terminated early on such date of determination, (b) the Borrower or such
Subsidiary was the sole “Affected Party” and (c) the Borrower was the sole party
determining such payment amount pursuant to the provisions of the ISDA Master
Agreement.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, for any day, with respect to any Federal
Funds Rate Loan or Eurodollar Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Federal Funds Rate Spread”, “Eurodollar Spread” or
“Commitment Fee Rate”, as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:

1



--------------------------------------------------------------------------------



 



              Eurodollar         Rate and         Federal Funds   Commitment
Index Debt Ratings:   Rate Spread   Fee Rate
Category 1: Index Debt Ratings of at least A by S&P/A2 By Moody’s
  1.00%   0.125%
 
       
Category 2: Index Debt Ratings of at least A- by S&P/A3 By Moody’s and not
Category 1
  1.25%   0.15%
 
       
Category 3: Index Debt Ratings of at least BBB+ by S&P/Baa1 by Moody’s and not
Category 1 or 2
  1.50%   0.20%
 
       
Category 4: Index Debt Ratings of at least BBB by S&P/Baa2 by Moody’s and not
Category 1, 2 or 3
  1.75%   0.25%
 
       
Category 5: Index Debt Ratings below Category 4
  2.00%   0.30%

          For purposes of the foregoing, (i) if either Moody’s or S&P shall not
have in effect a rating for the Index Debt, then the Applicable Rate shall be
determined by reference to the available rating; (ii) if the ratings established
by Moody’s and S&P for the Index Debt shall fall within different Categories,
the Applicable Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings; and (iii) if the ratings established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to Section 5.03(g) or otherwise.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the Administrative Agent and the
Borrower shall determine that the rating system of Moody’s or S&P shall have
changed, or if such rating agencies shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section

2



--------------------------------------------------------------------------------



 



9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning assigned to such term in the preamble to
this Agreement.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Broker-Dealer Subsidiary” means any Subsidiary of the Parent that
(a) is a “registered broker and/or dealer” under the Securities Exchange Act or
under any similar foreign law or regulatory regime established for the
registration of brokers and/or dealers of securities and/or (b) is required to
be registered under the Commodity Exchange Act or under any similar regulatory
regime established for the registration of operators, merchants, brokers and/or
dealers of commodities, including, but not limited to, future commissions
merchants, introducing brokers and commodity pool operators.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

3



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that, for the avoidance
of doubt, any obligations relating to a lease that was accounted for by such
Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
an operating lease and not a Capitalized Lease Obligation.
          “CFC” means an entity that is a controlled foreign corporation of the
Borrower under Section 957 of the Internal Revenue Code.
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
          “Change of Control” means the occurrence of any of the following:
(a) other than by virtue of the exercise of collective voting rights of the TD
Shareholders and the R Parties under the Stockholders Agreement, the TD
Shareholders or the R Parties shall have (i) acquired beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act), directly
or indirectly, or (ii) acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation, will result in its or
their acquisition of control of, in either case, Voting Interests of the Parent
(or other securities convertible into such Voting Interests) representing more
than 45% (or, with respect to the TD Shareholders, such higher “TD Ownership
Limitation Percentage” (as defined in the Stockholders Agreement) as the TD
Shareholders shall have obtained as contemplated by the definition of “TD
Ownership Limitation Percentage” or as permitted pursuant to Section 2.1(b) of
the Stockholders Agreement) of the combined voting power of all Voting Interests
of the Parent, provided that prior to termination of the TD Shareholders’
obligations under Section 2.1(a) of the Stockholders Agreement, in the event
that the TD Shareholders shall have obtained securities in excess of the TD
Ownership Limitation Percentage in compliance with Section 2.1(c) of the
Stockholders Agreement, such event shall not constitute a “Change of Control”
for purposes hereof; provided that the “Stockholders Agreement” referenced in
this clause (a) shall mean the Stockholders Agreement as amended, restated,
supplemented or otherwise modified and in effect as of the date hereof; (b) any
Person or two or more Persons acting in concert (other than the TD Shareholders
and the R

4



--------------------------------------------------------------------------------



 



Parties) shall have (i) acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act), directly or indirectly, or
(ii) acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
control of, in either case, Voting Interests of the Parent (or other securities
convertible into such Voting Interests) representing more than 35% of the
combined voting power of all Voting Interests of the Parent; (c) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Parent; or (d) the Parent shall cease
to own, directly or indirectly, all of the Equity Interests of the Borrower. “TD
Shareholders” means The Toronto-Dominion Bank and its Subsidiaries. “R Parties”
has the meaning set forth in the Stockholders Agreement. “Continuing Directors”
means the directors of the Parent on the date hereof and each other director if,
in each case, such other director’s nomination for election to the board of
directors of the Parent is recommended by (a) the TD Shareholders solely
pursuant to the Stockholders Agreement, (b) the R Parties solely pursuant to the
Stockholders Agreement or (c) at least a majority of the then Continuing
Directors who are Outside Independent Directors (as defined in the Stockholders
Agreement).
          “Charges” has the meaning assigned to such term in Section 9.13.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Co-Documentation Agents” has the meaning assigned to such term in the
preamble to this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $300,000,000.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated Tangible Net Worth” means, at any date, all amounts that
would, in conformity with GAAP, be included on a consolidated balance sheet of
the Borrower and its Subsidiaries under stockholders’ equity at such date minus
the amount of all intangible items included therein, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets (other than
non-cash gains resulting from mark to market adjustments of securities positions
made in the ordinary course of business) (but only to the extent that such items
would be included on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP).

5



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Documents” means (i) this Agreement and (ii) the Notes, in
each case as amended, restated, supplemented or otherwise modified.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all payment Obligations of such Person
for the deferred purchase price of property or services (other than trade
payables not more than 60 days past due incurred in the ordinary course of such
Person’s business), (c) all payment Obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all payment
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all payment Obligations of such Person as lessee under
Capitalized Lease Obligations, (f) all payment Obligations of such Person as an
account party under acceptance or similar facilities, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
payment Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guaranteed Debt of such Person, (j) all
Obligations of such Person in respect of non-contingent reimbursement
obligations pursuant to letters of credit and (k) all indebtedness and other
payment Obligations referred to in clauses (a) through (j) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided that, if such Person has not
assumed or otherwise become liable in respect of such Debt or other payment
Obligations, such indebtedness or payment Obligations shall be deemed to be in
an amount equal to the fair market value of the property subject to such Lien at
the time of determination.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that, in the reasonable
determination of the Administrative Agent, (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to the Borrower any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of

6



--------------------------------------------------------------------------------



 



its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Borrower’s receipt of such
certification in form and substance satisfactory to the Borrower and the
Administrative Agent, or (d) has become, or the Lender Parent has become, the
subject of a Bankruptcy Event.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
          “Environmental Laws” means any Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Contribution” has the meaning set forth in the definition of
Minimum TNW.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “Equity Payment” has the meaning set forth in the definition of
Minimum TNW.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

7



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of the Borrower, or under common
control with the Borrower, within the meaning of Section 414 of the Internal
Revenue Code.
          “ERISA Event” means (a)(i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan; or
(h) the failure of any insured medical Plan to satisfy the non-discrimination
requirements of Section 105 of the Code.
          “Eurocurrency Reserve Requirements” for any Interest Period for all
Eurodollar Loans comprising part of the same Borrowing means the reserve
percentage applicable from time to time under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor)
for determining the maximum reserve requirement (including, without limitation,
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurodollar Loans is determined) having a term equal
to such Interest Period.
          “Eurodollar Base Rate” means, with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two (2) Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on such page (or otherwise on such screen), the “Eurodollar Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two (2) Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

8



--------------------------------------------------------------------------------



 



          “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loans” means Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.
          “Eurodollar Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:
Eurodollar Base Rate
 
1.00 — Eurocurrency Reserve Requirements
          “Event of Default” has the meaning assigned to such term in
Article VI.
          “Excluded Taxes” means, with respect to any payment made by the
Borrower under any Credit Document, any of the following Taxes imposed on or
with respect to a Recipient: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States of America, or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any U.S.
Federal withholding Taxes resulting from any requirement of law in effect
(including FATCA) on the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement and any regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
          “Federal Funds Rate” means, for any day, a rate per annum equal to the
greater of (a) the rate of interest per annum which is the average of the rates
on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers at the approximate time of the relevant Borrowing (for the
first day of such Borrowing and until the next Business Day) and 12:00 noon (New
York City time) (for each subsequent Business Day on which such Borrowing is
outstanding), for Federal funds in an amount comparable to the portion of such
Borrowing

9



--------------------------------------------------------------------------------



 



made available by the Administrative Agent and (b) the Eurodollar Rate for a
one-month Interest Period commencing two (2) Business Days after such day.
          “Federal Funds Rate Borrowing” means a Borrowing comprised of Federal
Funds Rate Loans.
          “Federal Funds Rate Loans” means Loans the rate of interest applicable
to which is based upon the Federal Funds Rate.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “FINRA” means the Financial Industry Regulatory Authority, Inc., or
any other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.
          “Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.
          “FOCUS-II Report” means the Financial and Operational Combined Uniform
Single Report on Form X-17A-5 Part II.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self-regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether federal,
state, provincial, territorial, local or foreign.
          “Governmental Authorization” means any authorization, approval,
consent, franchise, license, covenant, order, ruling, permit, certification,
exemption, notice, declaration or similar right, undertaking or other action of,
to or by, or any filing, qualification or registration with, any Governmental
Authority.
          “Guaranteed Debt” means, with respect to any Person, any payment
Obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt, leases, dividends or other payment Obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the payment Obligation of a primary obligor, (b) the payment
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any payment
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary

10



--------------------------------------------------------------------------------



 



obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guaranteed Debt) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.
          “Guaranteed Hedge Agreement” means any Hedge Agreement permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.
          “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
          “Hedge Bank” means (a) any Lender or an Affiliate of a Lender in its
capacity as a party to a Guaranteed Hedge Agreement or (b) any counterparty to a
Guaranteed Hedge Agreement that was a Lender or Affiliate of a Lender at the
time such Guaranteed Hedge Agreement was entered into by such counterparty.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by the Borrower under any Credit
Document and (b) Other Taxes.
          “Indemnitee” has the meaning specified in Section 9.03(b).
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Parent that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Information Memorandum” means the Confidential Information Memorandum
dated June 1, 2011 relating to the Borrower and the Transactions.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

11



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means (a) with respect to any Federal Funds
Rate Loan (other than a Swingline Loan), the last day of each calendar month,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that
          (i) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and
          (ii) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
          “IRS” means the United States Internal Revenue Service.
          “ISDA Master Agreement” means the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc., as in effect from time to time.
          “Lead Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.
          “Lender Parent” means, with respect to any Lender, any Person as to
which such Lender is, directly or indirectly, a subsidiary.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Lien” means any lien, security interest or other charge of any kind,
or any other type of preferential arrangement intended to have the effect of a
lien or security interest, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

12



--------------------------------------------------------------------------------



 



          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means any event that could reasonably be
expected to have a material adverse effect on (a) the business, financial
condition, or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since September 30, 2010, (b) the rights and remedies of the Lenders
under any Credit Document or (c) the ability of the Borrower, taken as a whole,
to perform their obligations under any Credit Document (any such effect being a
“Material Adverse Effect”).
          “Maturity Date” means June 28, 2014.
          “Maximum Rate” has the meaning assigned to such term in Section 9.13.
          “Measurement Period” means, except as otherwise expressly provided
herein, each period of four consecutive fiscal quarters of the Borrower.
          “Minimum TNW” means, at any time, $975,000,000; provided that such
amount shall be (a) reduced on a dollar-for-dollar basis by an amount equal to
any dividend or other distribution paid by the Borrower on, or any repurchase or
redemption by the Borrower of, any Equity Interests of the Borrower since the
Effective Date (each, an “Equity Payment”) and (b) increased on a
dollar-for-dollar basis by (i) an amount equal to the sum of (x) 50% of
Consolidated net income of the Borrower for each fiscal quarter of the Borrower
ended after the Closing Date for which such Consolidated net income is positive
and (ii) an amount equal to the proceeds received on account of equity
contributions to the Borrower or issuances by the Borrower of its Equity
Interests (each, an “Equity Contribution”); provided, further, that the Minimum
TNW shall in no event be less than $650,000,000. Notwithstanding the foregoing,
the Borrower may make an election that any Equity Contribution shall not
increase Minimum TNW but, if it makes such an election, all subsequent Equity
Payments shall not reduce Minimum TNW until the amount of such subsequent Equity
Payments equal the amount of such Equity Contribution.
          “Moody’s” means Moody’s Investors Service, Inc., or any successor
thereto.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate has
contributed or has had an obligation to contribute.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Notes” means the collective reference to any promissory note
evidencing Loans.
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim

13



--------------------------------------------------------------------------------



 



is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f). Without limiting the generality of the
foregoing, the Obligations of the Borrower under the Credit Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower under any Credit Document and (b) the obligation of the Borrower to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Borrower.
          “Ordinary Course Operating Debt” means (i) Debt incurred for
operational liquidity needs pursuant to lines of credit and other liabilities
payable to brokers, dealers, clearing organizations, clients and correspondents,
and liabilities in respect of securities or commodities sold but not yet
purchased and Debt of the Borrower, in each case incurred in the ordinary course
of the “broker-dealer” or “commodity futures trading” business of the
Broker-Dealer Subsidiaries, including Debt incurred in the ordinary course of
business to finance or secure the purchase or carrying of securities, the
provision of margin for forward, futures, repurchase or similar transactions,
the making of advances to customers, the establishment of performance or surety
bonds or guarantees, or in the nature of a letter of credit or letter of
guaranty to support or secure trading and other obligations incurred in the
ordinary course of business, (ii) accounts payable and accrued liabilities in
the ordinary course of business of the Borrower and its Subsidiaries,
(iii) notes, bills and checks presented in the ordinary course of business by
such Person to banks for collection or deposit, (iv) all obligations of the
Borrower and its Subsidiaries of the character referred to in this definition to
the extent owing to the Borrower or any of its Subsidiaries and (v) Guaranteed
Debt arising in the ordinary course of business pursuant to contract or
applicable law, rule or regulation with respect to the Obligations of other
members of securities and commodities clearinghouses and exchanges.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising solely
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Credit
Document).
          “Other Taxes” mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
          “Parent” means TD Ameritrade Holding Corporation, a Delaware
corporation.
          “Participant” has the meaning set forth in Section 9.04.

14



--------------------------------------------------------------------------------



 



          “Participant Register” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced:
          (a) Liens for unpaid utilities and for taxes, assessments and
governmental charges or levies to the extent not yet due or otherwise not
required to be paid under Section 5.01(b);
          (b) Liens imposed by law, such as landlords’, materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days or are being contested in good faith
by appropriate proceedings diligently prosecuted and (ii) individually or
together with all other Permitted Encumbrances outstanding on any date of
determination do not materially adversely affect the use of the property to
which they relate;
          (c) pledges or deposits in the ordinary course of business to secure
obligations under workers’ compensation, unemployment insurance or other social
security or employment laws or regulations or similar legislation or to secure
public, statutory or regulatory obligations;
          (d) deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory or regulatory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) Liens securing judgments for the payment of money not constituting
a Default under Section 6.01(g) or securing appeal or other surety bonds related
to such judgments;
          (f) easements, rights of way, covenants, zoning, use restrictions and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes;
          (g) any interest or title of a lessor, sublessor, licensee or licensor
under any operating lease or license agreement entered into in the ordinary
course of business and not interfering in any material respect with the business
of the Borrower or any of its Subsidiaries;
          (h) banker’s liens, rights of set off or similar rights and remedies
as to deposit accounts or other funds maintained with depository institutions in
the ordinary course of business; and
          (i) Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into in the ordinary course of business.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

15



--------------------------------------------------------------------------------



 



          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Recipient” means, as applicable, (a) the Administrative Agent and
(b) any Lender.
          “Redeemable” means, with respect to any Equity Interest, any such
Equity Interest that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.
          “Register” has the meaning set forth in Section 9.04.
          “Regulatory Net Capital” of any Person means (a) in the case such
Person is a Broker-Dealer Subsidiary of the type described in clause (a) of the
definition of “Broker-Dealer Subsidiary”, the amount of net capital held by such
Person as a broker-dealer under Section 15(c)(3) of the Securities Exchange Act
and regulations promulgated thereunder (or under comparable statutes and
regulations of the applicable jurisdiction) and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder (or under
comparable statutes and regulations of the applicable jurisdiction).
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, the holders of more than 50% of
the Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and Swingline Exposure at such time.
          “Revolving Extensions of Credit” means as to any Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Applicable Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

16



--------------------------------------------------------------------------------



 



          “Revolving Loan” means a Loan made pursuant to Section 2.03.
          “SEC” means the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.
          “Securities Exchange Act” means Securities Exchange Act of 1934, as
amended from time to time.
          “Significant Subsidiary” means, at any time, a Subsidiary of the
Borrower that is a “significant subsidiary” as defined in Rule 1.02(w) of
Regulation S-X of the SEC, determined based upon the Borrower’s most recent
consolidated financial statements for the most recently completed Fiscal Year as
set forth in the Borrower’s Annual Report on Form 10-K (or 10-K-A) filed with
the SEC; provided that in the case of a Subsidiary formed or acquired after the
Effective Date, the determination of whether such Subsidiary is a Significant
Subsidiary shall be made on a pro forma basis based on the Borrower’s most
recent consolidated financial statements for the most recently completed fiscal
quarter or Fiscal Year, as applicable, as set forth in the Borrower’s Quarterly
Report on Form 10-Q or Annual Report on Form 10-K (or 10-K-A), as applicable,
filed with the Securities Exchange Commission.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “S&P” means Standard & Poor’s., or any successor thereto.
          “Stockholders Agreement” means that certain Stockholders Agreement,
dated as of June 22, 2005, among the Borrower and the stockholders of the
Borrower party thereto, as amended, restated, supplemented or otherwise modified
from time to time.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of

17



--------------------------------------------------------------------------------



 



Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided that solely for purposes of Section 3.01(a), “Subsidiaries” referred to
therein shall not include any Subsidiary that is specified on Schedule 3.01(b)
as a Subsidiary that is in the process of being liquidated or dissolved as of
the Effective Date.
          “Surviving Debt” means Debt of any Subsidiary of the Borrower, other
than Ordinary Course Operating Debt, and Debt of the type permitted under
Section 5.02(b)(x), outstanding on the Effective Date.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means each of JPMorgan Chase Bank, N.A. and Bank of
America, N.A., in its capacity as lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Syndication Agent” has the meaning assigned to such term in the
preamble to this Agreement.
          “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Federal
Funds Rate.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” shall have the meaning set forth in
Section 2.17(f)(ii)(D).
          “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

18



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means the Borrower and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios shall be made without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof.

19



--------------------------------------------------------------------------------



 



Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Debt or other liabilities of the Borrower or any Subsidiary at “fair value”
as defined therein.
          SECTION 1.05. Pro Forma Calculations. All pro forma computations
required to be made hereunder giving effect to any acquisition, investment,
sale, disposition, merger or similar event shall reflect on a pro forma basis
such event and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Debt, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.14, (i) each Revolving Borrowing shall be
comprised entirely of Federal Funds Rate Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be a
Federal Funds Rate Loan. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. At the time that
each Federal Funds Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000; provided that a
Federal Funds Rate Borrowing may be in an aggregate

20



--------------------------------------------------------------------------------



 



amount that is equal to the entire unused balance of the total Commitments. Each
Swingline Loan shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Loans of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
3:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of a Federal Funds Rate Borrowing, not
later than 3:00 p.m., New York City time, on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or electronic communication in PDF format to
12012443660@tls.ldsprod.com) or facsimile to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the date of such
Borrowing, which shall be a Business Day, (iii) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor and (iv) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07. Any Revolving Loans made on the Effective Date
shall initially be Federal Funds Rate Loans.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Federal Funds Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04. [Reserved].
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lenders severally agree to make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$180,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lenders shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

21



--------------------------------------------------------------------------------



 



          (b) To request Swingline Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by electronic
communication in PDF format to 12012443660@tls.ldsprod.com or facsimile), not
later than 4:00 p.m., New York City time, on the day of the proposed Swingline
Loans. Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loans. The Administrative Agent will promptly advise each Swingline Lender of
any such notice received from the Borrower. Each Swingline Lender shall make its
portion of the requested Swingline Loans (which portion shall be equal to 50% of
the aggregate Swingline Loans requested on such date) available to the Borrower
by means of a credit to the general deposit account of the Borrower with such
Swingline Lender (or such other account as designated by the Borrower) by 5:00
p.m., New York City time, on the requested date of such Swingline Loan.
          (c) Each Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lenders,
such Lender’s Applicable Percentage of such Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lenders, ratably as between them, the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loans acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loans shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by
the Swingline Lenders from the Borrower (or other party on behalf of the
Borrower) in respect of Swingline Loans after receipt by the Swingline Lenders
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lenders or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
          SECTION 2.06. [Reserved].

22



--------------------------------------------------------------------------------



 



          SECTION 2.07. Funding of Loans. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, if later in
the case of a Federal Funds Rate Borrowing, 60 minutes after the Administrative
Agent advises such Lender pursuant to the last sentence of Section 2.03, of the
details of a Borrowing Request made by the Borrower to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account of the Borrower designated by the Borrower in the
applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender not later than one (1) Business Day prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Federal Funds Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic communication or facsimile to the Administrative

23



--------------------------------------------------------------------------------



 



Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be a Federal Funds Rate
Borrowing or a Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Federal Funds Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to a Federal Funds Rate Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount equal to $1,000,000, or a whole multiple thereof and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in

24



--------------------------------------------------------------------------------



 



accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Revolving Loans
on the Maturity Date and (ii) to the Swingline Lenders the then unpaid principal
amount of the Swingline Loans on the earlier of the Maturity Date and the first
date after any Swingline Loans are made that is the 15th or last day of a
calendar month and is at least two (2) Business Days after such Swingline Loans
are made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

25



--------------------------------------------------------------------------------



 



Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time up to 3:00 p.m., New York City time on
any Business Day to prepay any Loan in whole or in part, subject to prior notice
in accordance with paragraph (b) of this Section; provided that interest will
accrue on such amount being prepaid until the next business day if such payment
is received after 3:00 p.m., New York City time.
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lenders) by telephone
(confirmed by electronic communication or facsimile) of any prepayment hereunder
not later than 12:00 p.m., New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the unused Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

26



--------------------------------------------------------------------------------



 



          SECTION 2.13. Interest. (a) The Loans comprising each Federal Funds
Rate Borrowing (including each Swingline Loan) shall bear interest at the
Federal Funds Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Eurodollar Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Federal Funds Rate Loans as provided in paragraph (a) of this
Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Federal
Funds Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Federal Funds Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic communication or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances

27



--------------------------------------------------------------------------------



 



giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as a Federal Funds Rate Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
     (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate); or
     (iii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) , or in the case of (i) above, any Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender

28



--------------------------------------------------------------------------------



 



pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Each payment by the Borrower under any Credit
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
          (b) The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) As soon as practicable after any payment of Indemnified Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing

29



--------------------------------------------------------------------------------



 



such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (d) The Borrower shall jointly and severally indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Credit Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within twenty (20) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
          (e) Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Credit Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within twenty (20) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
          (f) (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A) through (E) and Section 2.17(f)(iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days

30



--------------------------------------------------------------------------------



 



after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, any Lender with
respect to such Borrower shall, if it is legally eligible to do so, deliver to
such Borrower and the Administrative Agent (in such number of copies reasonably
requested by such Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

31



--------------------------------------------------------------------------------



 



     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
          (g) If any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 2.17, it shall remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) by the relevant Governmental Authority attributable
thereto) to the Borrower, net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Lender agrees promptly to return such refund to such party in
the event such party is required to repay such refund to the relevant
Governmental Authority. Nothing herein contained shall interfere with the right
of a Lender to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender to claim any tax refund or to make available its tax returns
or disclose any information relating to its tax affairs or any computations in
respect thereof or any other confidential information or require any Lender to
do anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.
Notwithstanding anything to the contrary in this Section 2.17(g), in no event
will any Lender be required to pay any amount to any indemnifying party pursuant
to this Section 2.17(g) if such payment would place such Lender in a less
favorable position (on a net after-Tax basis) than such Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds,

32



--------------------------------------------------------------------------------



 



without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in

33



--------------------------------------------------------------------------------



 



accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
          (e) If any Lender shall fail to make any Loan or payment required to
be made by it pursuant to Section 2.02, 2.05(c), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If (x) any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(y) in connection with any proposed amendment, waiver or consent to this
Agreement or any other Credit Document requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”) or (z) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender or such Non-Consenting Lender, as applicable, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender or such
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans and

34



--------------------------------------------------------------------------------



 



participations in Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
          SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unused Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
          (c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:
     (i) all or any part of the Swingline Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitments but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Sections 4.01 and 4.02 are
satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure; and
          (d) so long as such Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and participating interests in any newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
          In the event that the Administrative Agent, the Borrower and the
Swingline Lenders each agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be

35



--------------------------------------------------------------------------------



 



readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III
Representations and Warranties
          SECTION 3.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The Borrower and each of its Subsidiaries (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and (to the extent applicable in the jurisdiction of its formation) in
good standing under the laws of the jurisdiction of its formation, (ii) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, is duly qualified and
in good standing as a foreign corporation or company in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed and (iii) has all requisite corporate,
limited liability company or partnership (as applicable) power and authority
(including, without limitation, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, all Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted.
          (b) Set forth on Schedule 3.01(b) hereto is a complete and accurate
list of all Subsidiaries of the Borrower as of the date hereof, showing as of
the date hereof (as to each such Subsidiary) the jurisdiction of its formation,
the number of shares, membership interests or partnership interests (as
applicable) of each class of its Equity Interests authorized, and the number
outstanding, on the date hereof and the percentage of each such class of its
Equity Interests owned (directly or indirectly) by the Borrower and the number
of shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in the Borrower’s Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Bororwer or one or more of its
Subsidiaries free and clear of all Liens, except Permitted Encumbrances.
          (c) The execution, delivery and performance by the Borrower of each
Credit Document to which it is or is to be a party, and the consummation of the
financing transactions evidenced by each Credit Document to which it is a party,
are within the Borrower’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action, and do not (i) contravene the Borrower’s charter, bylaws, limited
liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any loan agreement, indenture, mortgage,
deed of trust, material lease or other

36



--------------------------------------------------------------------------------



 



material contract or instrument binding on or affecting the Borrower, any of its
Subsidiaries or any of their properties or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of the Borrower or any of its Subsidiaries.
          (d) No Governmental Authorization, and no notice to or filing with,
any Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by the Borrower of any
Credit Document to which it is or is to be a party, or for the consummation of
the financing transactions described herein or (ii) the exercise by the
Administrative Agent or any Lender of its rights under the Credit Documents,
except with respect to the exercise of any remedies with respect to, or any
other transfer of, the Equity Interests of any Broker-Dealer Subsidiary, giving
all necessary notices to third parties and obtaining all necessary Governmental
Authorizations in connection with such exercise of remedies or transfer
including, without limitation, to the extent required under the Financial
Industry Regulatory Authority’s NASD Rule 1017 or any similar rule under the
Commodities Exchange Act.
          (e) This Agreement has been, and each other Credit Document when
delivered hereunder will have been, duly executed and delivered by the Borrower
party thereto. This Agreement is, and each other Credit Document when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower party
thereto, enforceable against the Borrower in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          (f) Except as set forth in the financial statements referred to in
Section 3.01(h), there is no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of the Borrower, threatened
before any Governmental Authority or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Credit Document or the consummation
of the financing transactions evidenced hereby and by the other Credit
Documents.
          (g) The audited Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2010, and the related audited Consolidated
statement of income and audited Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended, accompanied by an
unqualified opinion of Ernst & Young LLP, independent public accountants, copies
of which have been made available to each Lender, fairly present in all material
respects the Consolidated financial condition of the Borrower and its
Subsidiaries as at such date and the Consolidated results of operations of the
Borrower and its Subsidiaries for the period ended on such date, all in
accordance with GAAP applied on a consistent basis. The Borrower’s FOCUS-II
Report for the fiscal quarter ended December 30, 2010 is true and complete in
all material respects. The Borrower’s FOCUS-II Report for the fiscal quarter
ended March 31, 2011 is true and complete in all material respects. All such
audited financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved

37



--------------------------------------------------------------------------------



 



(except as approved by the aforementioned firm of accountants and disclosed
therein). Since September 30, 2010, there has been no Material Adverse Effect.
          (h) [Reserved].
          (i) Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written information, other than
forward-looking information (including any projections) and information of a
general economic or general industry nature, furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered or made available hereunder (as
modified or supplemented by other information so furnished, and all filings of
the Borrower or any of its Subsidies that have been made with the SEC), taken as
a whole, when furnished contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which such statements were made, not materially
misleading.
          (j) No proceeds of any Loan will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System of the United States, as
in effect from time to time.
          (k) The Borrower is not, nor is it required to be, registered as an
“investment company” under the Investment Company Act of 1940, as amended.
Neither the making of any Loans, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Credit Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.
          (l) As of the Effective Date, the Borrower and its Subsidiaries are,
taken as a whole, Solvent.
          (m) (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to result in a
Material Adverse Effect.
     (ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Single Employer Plan, copies of which have been
filed with the Internal Revenue Service and will be made available to the
Lenders upon a written request to the Borrower, is complete and accurate in all
material respects and fairly presents the funding status of such Single Employer
Plan.
     (iii) Neither the Borrower nor any ERISA Affiliate has incurred or to the
knowledge of the Borrower or ERISA Affiliate, is reasonably expected to incur
any Withdrawal Liability to any Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect.
     (iv) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,

38



--------------------------------------------------------------------------------



 



and, to the knowledge of the Borrower or ERISA Affiliate, no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA.
          (n) The operations and properties of the Borrower and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, and, to the Borrower’s knowledge, no
circumstances exist that could form the basis of an Environmental Action against
the Borrower or any of its Subsidiaries or any of their properties that could
reasonably be expected to have a Material Adverse Effect.
          (o) The Borrower and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all Federal and State and
other material Tax returns required to be filed by it and has paid all Taxes
due, except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (ii) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
          (p) The Borrower (i) is a broker and dealer subject to the provisions
of Regulation T of the Board, (ii) maintains procedures and internal controls
reasonably designed to ensure compliance with the provisions of Regulation T,
(iii) is a member in good standing of FINRA and (iv) is duly registered as a
broker dealer with the SEC and in each state where the conduct of a material
portion of its business requires such registration.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto a counterpart of this Agreement signed on behalf of such
party.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Sidley Austin LLP, counsel for the Borrower, and of Kutak
Rock LLP, Nebraska counsel for the Borrower, each covering such matters relating
to the Borrower, this Agreement or the Transactions as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinions.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

39



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
          (e) The Lenders, Administrative Agent and the Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced not less than two (2) Business
Days prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
          (f) The Lenders shall have received Patriot Act and “know your
customer” / anti-money laundering documentation and information reasonably
requested by the Lenders in writing at least two (2) Business Days prior to the
Effective Date.
          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on June 28, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Loan is subject to the satisfaction or waiver of
the following conditions:
          (a) The representations and warranties of the Borrower set forth in
this Agreement or any other Credit Document shall be true and correct in all
material respects on and as of such date (other than the representations and
warranties contained in Section 3.01(f) and in the last sentence of
Section 3.01(g) and those only made as of the Effective Date).
          (b) At the time of and immediately after giving effect to such Loan,
no Default or Event of Default shall have occurred and be continuing.
Each borrowing of Loans (but excluding, for the avoidance of doubt, any
conversion or continuation of Loans) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Covenants of the Borrower
          SECTION 5.01. Affirmative Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders that

40



--------------------------------------------------------------------------------



 



are material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole, such compliance to include, without limitation, compliance
with Environmental Laws and ERISA.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such Tax or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained.
          (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance in such amounts and covering such risks, and
with such deductibles or self-insurance retentions, as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.
          (d) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain (i) its legal
existence and legal structure and (ii) to the extent material to the conduct of
the business of the Borrower and its Subsidiaries taken as a whole, its rights
(charter and statutory), permits, licenses, approvals, privileges and franchises
except, in the case of its Subsidiaries, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and its Subsidiaries may consummate any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(d) or any
sale, transfer or other disposition permitted under Section 5.02(e).
          (e) Visitation Rights. At any reasonable time and from time to time,
upon reasonable prior notice, permit the Administrative Agent or any of the
Lenders, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers and with their independent certified public accountants; provided
that representatives of the Borrower shall have the opportunity to be present at
any meeting with its independent accountants; provided further that unless (x) a
Default has occurred and is continuing or (y) the Administrative Agent
reasonably believes an event has occurred that has a Material Adverse Effect,
(i) the Lenders shall coordinate the exercise of their visitation and inspection
rights under this Section 5.01(e) through the Administrative Agent and limit the
exercise of such rights to one time per Fiscal Year, and (ii) neither the
Borrower nor any of its Subsidiaries shall be required to pay or reimburse any
costs and expenses incurred by any Lender in connection with the exercise of
such rights.
          (f) Keeping of Books. (i) Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which true and correct entries
shall be made of all material financial transactions and the assets and business
of the Borrower and each such Subsidiary and (ii) maintain, and cause each of
its Subsidiaries to maintain, a system of

41



--------------------------------------------------------------------------------



 



accounting established and maintained in conformity, in all material respects,
with generally accepted accounting principles in effect from time to time.
          (g) Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
          (h) [Reserved].
          (i) Further Assurances. (i) Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, correct,
and cause each of its Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Credit Document to which it is a party or in
the execution or acknowledgment thereof, and
          (ii) Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, any and all
such further acts and other instruments as the Administrative Agent, or the
Required Lenders through the Administrative Agent, may reasonably require from
time to time in order to carry out more effectively the purposes of the Credit
Documents, and cause each of its Subsidiaries to do so.
          (j) Use of Proceeds. The proceeds of the Loans shall be available (and
the Borrower agrees that it shall use such proceeds) solely to fund working
capital needs and for general corporate purposes of the Borrower.
          SECTION 5.02. Negative Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will not, at any time:
          (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired or, except to the
extent otherwise permitted under Section 5.02(e), assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
     (i) Liens created under the Credit Documents;
     (ii) Permitted Encumbrances;
     (iii) Liens created, incurred, assumed or suffered to exist in the ordinary
course of business upon assets owned by the Borrower or any Subsidiary or as to
which the Borrower or any Subsidiary has rights to create Liens thereon or held
for its account to secure liabilities or obligations, actual or contingent,
incurred in the ordinary course of business, including Liens in favor of
clearing houses, clearing brokers or other entities providing clearing services
and borrowings collateralized by client assets in the ordinary course of
business; and

42



--------------------------------------------------------------------------------



 



     (iv) Liens securing Debt and other liabilities of the Borrower or any of
its Subsidiaries in an aggregate outstanding amount not to exceed at any time
(x) 15% of shareholders’ equity of the Borrower determined in accordance with
GAAP, as shown on the most recent Consolidated balance sheet of the Borrower and
its Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate principal amount of any Debt (other than Debt secured by such Liens
permitted under this clause (iv)) of any such Subsidiaries then outstanding
under Section 5.02(b)(xv);
          (b) Debt. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
     (i) Debt under the Credit Documents;
     (ii) Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise permitted by the
Credit Documents; provided further that the principal amount of any Surviving
Debt shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing plus accrued
interest thereon and reasonable expenses and fees incurred in connection
therewith, and the Borrower or any Subsidiary shall not be added as an
additional direct or contingent obligor with respect thereto, as a result of or
in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lenders than
the terms of any agreement or instrument governing any Surviving Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate;
     (iii) Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;
     (iv) Debt owed to the Borrower or a wholly owned Subsidiary of the
Borrower;
     (v) Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof not in contravention of this Agreement, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower), and any Debt extending the maturity of, or refunding or refinancing,
in whole or in part, any such Debt under this clause (v); provided that the
terms of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Credit Documents; provided further

43



--------------------------------------------------------------------------------



 



that the principal amount of the Debt being extended, refunded or refinanced
shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing plus accrued
interest thereon and reasonable expenses and fees incurred in connection
therewith, and the Borrower or any Subsidiary shall not be added as an
additional direct or contingent obligor with respect thereto, as a result of or
in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lenders than
the terms of any agreement or instrument governing the Debt being extended,
refunded or refinanced and the interest rate applicable to any such extending,
refunding or refinancing Debt does not exceed the then applicable market
interest rate;
     (vi) [Reserved];
     (vii) Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;
     (viii) to the extent the same constitutes Debt, obligations in respect of
working capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;
     (ix) Ordinary Course Operating Debt;
     (x) to the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;
     (xi) (A) unsecured Guaranteed Debt of any Subsidiary with respect to
unsecured payment Obligations of the Borrower and (B) Guaranteed Debt with
respect to payment Obligations of any Subsidiary; provided, that the underlying
obligation related to such Guaranteed Debt in this clause (B) is permitted under
Section 5.02(b)(iii), (vii), (viii), (xiv) or (xvi);
     (xii) Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;
     (xiii) contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;
     (xiv) Debt owing to insurance companies to finance insurance premiums
incurred in the ordinary course of business; provided that each insurance
company financing such insurance premiums agrees to give the Administrative
Agent not less than

44



--------------------------------------------------------------------------------



 



30 days’ prior written notice before termination of any insurance policy for
which premiums are being financed; and
     (xv) other Debt not otherwise permitted under this Section 5.02(b) in an
aggregate outstanding principal amount not to exceed at any time (x) 15% of
shareholders’ equity of the Borrower determined in accordance with GAAP, as
shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate outstanding principal amount of any Debt (other than Debt permitted
under this clause (xv)) and other liabilities secured by Liens then existing and
permitted under Section 5.02(a)(iv).
          (c) Change in Nature of Business. Engage or permit any of its
Subsidiaries to engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related, incidental or ancillary
thereto.
          (d) Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
     (i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that (A) in the case
of any such merger or consolidation to which the Borrower is a party, the
Borrower shall be the surviving entity and (B) in the case of any such merger or
consolidation in which the Borrower is not a party, the Person formed by such
merger or consolidation shall be a wholly owned Subsidiary of the Borrower;
     (ii) the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (A) in the case of any such merger or
consolidation to which the Borrower is a party, the Borrower shall be the
surviving entity and (B) in the case of any such merger or consolidation in
which the Borrower is not a party, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower;
     (iii) as part of any sale or other disposition permitted under
Section 5.02(e), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; and
     (iv) any Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower and is not materially disadvantageous to the
Lenders; provided, however, that in each case, immediately before and after
giving effect thereto, no Default shall have occurred and be continuing.
          (e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, or grant any option or other right to purchase,
lease or otherwise acquire, or permit any of its Subsidiaries to grant

45



--------------------------------------------------------------------------------



 



any option or other right to purchase, lease or otherwise acquire, all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole.
          SECTION 5.03. Reporting Requirements. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent for prompt distribution to each Lender electing to receive
the same:
          (a) Default Notice. As soon as possible and in any event within two
(2) Business Days after any Financial Officer of the Borrower becomes aware of
the occurrence of each Default or any event, development or occurrence that
could reasonably be expected to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Financial Officer of the Borrower
setting forth details of such Default or event, development or occurrence and
the action that the Borrower has taken and proposes to take with respect
thereto.
          (b) Annual Financials. As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by (i) an opinion as to such audit report of
Ernst & Young LLP or other independent public accountants of nationally
recognized standing and (ii) if prepared, a report of such independent public
accountants as to the Borrower’s internal controls required under Section 404 of
the Sarbanes-Oxley Act of 2002, in each case certified by such accountants
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit, provided that to the
extent different components of such consolidated financial statements are
separately audited by different independent public accounting firms, the audit
report of any such accounting firm may contain a qualification or exception as
to scope of such consolidated financial statements; together with (x) a
certificate of a Financial Officer of the Borrower stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (y) a schedule in substantially
the form of Exhibit B of the computations used by a Financial Officer of the
Borrower in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04.
          (c) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year, a
copy of the Borrower’s FOCUS-II Report for such quarter, which report shall be
true and complete in all material respects, and duly certified by a Financial
Officer of the Borrower, together with (i) a certificate of said officer stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (ii) a schedule
in substantially the form of Exhibit B of the computations used by the Borrower
in determining compliance with the covenants contained in Section 5.04.

46



--------------------------------------------------------------------------------



 



          (d) [Reserved].
          (e) Litigation. Promptly after the commencement thereof, notice of the
commencement of any action, suit, litigation or proceeding before any
Governmental Authority affecting the Borrower or any of its Subsidiaries,
including any Environmental Action, that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of any Credit Document or the consummation of the financing
transactions evidenced hereby and by the other Credit Documents.
          (f) ERISA. (i) ERISA Events and ERISA Reports. Promptly and in any
event within 10 days after (A) the Borrower or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, which could reasonably be
expected to result in a Material Adverse Effect, a statement of a Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
the Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) any Lender makes a written request to the Borrower for any
records, documents or other information furnished to the PBGC with respect to
any Plan pursuant to Section 4010 of ERISA, a copy of such records, documents
and information.
     (ii) Plan Terminations. Promptly and in any event within ten (10) Business
Days after receipt thereof by the Borrower or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan under Section 4042 of ERISA.
     (iii) Plan Annual Reports. Promptly and in any event within thirty
(30) days after the written request by any Lender to the Borrower, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed with the Internal Revenue Service with respect to each Single Employer
Plan.
     (iv) Multiemployer Plan Notices. Promptly and in any event within ten (10)
Business Days after receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by the Borrower or any ERISA Affiliate in connection with any event
described in clause (A) or (B), but only if such liability under (A), (B) or (C)
could reasonably be expected to result in a Material Adverse Effect.
          (g) Ratings. Promptly after Moody’s or S&P shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change.
          (h) Publicly Available Information. Promptly after the same become
publicly available, copies of all periodic and other reports, and other
materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case

47



--------------------------------------------------------------------------------



 



may be. Filing of any such report or other material on the SEC’s EDGAR system
(or any successor thereto) or any other publicly available database maintained
by the SEC shall be deemed to satisfy the requirements of this Section 5.03(h).
          (i) Other Information. Such other information respecting the business,
financial condition or results of operations of the Borrower or any of its
Subsidiaries as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request.
          Financial statements required to be delivered pursuant to
Section 5.03(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) or 5.03(h) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent or the Borrower files such documents on the
SEC’s EDGAR system (or any successor thereto) or any other publicly available
database maintained by the SEC, or provides a link thereto on the Parent’s
website on the Internet, to which each Lender and the Administrative Agent have
access; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that upon
the written request of the Administrative Agent or any Lender, the Borrower
shall deliver paper copies of such documents to the Administrative Agent or such
Lender, as the case may be. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the financial statements referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          SECTION 5.04. Financial Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:
          (a) Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the Minimum TNW.
          (b) Regulatory Net Capital. Maintain at all times Regulatory Net
Capital in compliance with applicable law but in no event less than five percent
(5%) of its aggregate debit items calculated using the alternative standard for
net capital calculation.
ARTICLE VI
Events of Default
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) (i) the Borrower shall fail to pay any principal of any Loan when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Loan, or the Borrower shall fail to make any other payment under
any Credit Document, in

48



--------------------------------------------------------------------------------



 



each case under this clause (ii) within three (3) Business Days after the same
shall become due and payable; or
          (b) any representation or warranty made by the Borrower (or any of its
officers) under or in connection with any Credit Document shall prove to have
been incorrect in any material respect when made; or
          (c) the Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d) (solely with respect to the existence
of the Borrower), (e), (h) or (j), 5.02, 5.03 or 5.04(a) or (c); or
          (d) (i) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.04(b) and such failure shall remain
unremedied for five (5) Business Days or (ii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in any Credit
Document (other than described in Section 6.01(a), (b), (c) or (d)(i)) on its
part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (A) any Financial Officer becomes
aware of such failure or (B) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
          (e) the Borrower or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of the Borrower or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $75,000,000 either individually or in the aggregate
for all the Borrower and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
          (f) (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered or (ii) the Borrower or any
Significant Subsidiary shall (A) voluntarily commence

49



--------------------------------------------------------------------------------



 



any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (f)(i) of this Article, (C) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors or (F) take any corporate board
action to authorize any of the foregoing; or
          (g) any judgments or orders, either individually or in the aggregate,
for the payment of money in excess of $75,000,000 shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which the payment for such
judgment or order shall remain unsatisfied and a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
covered by a valid and binding policy of insurance in favor of the Borrower or
Subsidiary from an insurer that is rated at least “A” by A.M. Best Company,
which policy covers full payment thereof and which insurer has been notified,
and has not disputed the claim made for payment, of such amount of such judgment
or order; or
          (h) any provision of any Credit Document after delivery thereof
pursuant to Section 4.01 or 5.01(h) shall for any reason cease to be valid and
binding on or enforceable against the Borrower party to it, or the Borrower
shall so state in writing except to the extent the Borrower has been released
from its obligations thereunder in accordance with this Agreement or such other
Credit Document or such Credit Document has expired or terminated in accordance
with its terms; or
          (i) a Change of Control shall occur; or
          (j) any ERISA Event shall have occurred with respect to a Single
Employer Plan which could reasonably be expected to result in liability to the
Borrower and/or any ERISA Affiliate in an amount that could reasonably be
expected to have a Material Adverse Effect; or
          (k) the Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), could reasonably be expected to have a Material Adverse Effect;
or
          (l) the Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or

50



--------------------------------------------------------------------------------



 



termination the aggregate annual contributions of the Borrower and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount that could reasonably be expected to have a Material Adverse Effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or further notice
of any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VII
[Reserved]
ARTICLE VIII
The Administrative Agent, Syndication Agent and Co-Documentation Agents
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent, the bank serving as
Syndication Agent hereunder and the banks serving as Co-Documentation Agents
shall have the same rights and powers in their capacities as Lenders as any
other Lender and may exercise the same as though it were not the Administrative
Agent, the Syndication Agent or a Co-Documentation Agent, and such banks and
their Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent hereunder.

51



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Neither the Syndication Agent nor the
Co-Documentation Agents shall have any duties or responsibilities hereunder in
their respective capacities as such. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent, the Syndication Agent and the Co-Documentation Agents
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as the activities as Administrative
Agent.

52



--------------------------------------------------------------------------------



 



          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed and shall
not be required if any Event of Default shall be continuing) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (i) if to the Borrower, to it at TD AMERITRADE Clearing, Inc. 4211 So.
102nd Street, Omaha, NE 68127, Attention: Managing Director, Treasury, Fax:
402-827-8663, E-mail Address: James.Powell@tdameritrade.com, with a copy to TD
AMERITRADE Clearing, Inc., 6940 Columbia Gateway Drive, Suite 200, Columbia,
Maryland 21046, Attention: Deputy General Counsel, Fax: 443-539-2209, E-mail
Address: David.Lambert@tdameritrade.com;

53



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention:
Siraz Maknojia, Fax: 713-374-4312, Email Address: Siraz.x.maknojia@jpmorgan.com,
with a copy to Carla Kinney, Fax: 713-374-4312, Email Address:
Carla.m.kinney@chase.com; and
     (iii) if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Borrower; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or electronic
communication or facsimile number for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of

54



--------------------------------------------------------------------------------



 



each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby, (v) change
Section 2.20 without the consent of the Swingline Lenders or (vi) change any of
the provisions of this Section or reduce any number or percentage set forth in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Swingline Lenders hereunder without the prior
written consent of the Administrative Agent or the Swingline Lenders, as the
case may be.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and each of their respective
Affiliates, including the reasonable fees, charges and disbursements of one law
firm acting as primary counsel for the Administrative Agent and the Lead
Arrangers and any additional special counsel to the Administrative Agent and the
Lead Arrangers engaged after consultation with the Borrower, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of one law firm acting as primary counsel for
the Administrative Agent and the Lenders and any additional special counsel to
the Administrative Agent and the Lenders engaged after consultation with the
Borrower, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) any charges of IntraLinks/IntraAgency or other relevant
website or CUSIP charges.
          (b) The Borrower shall indemnify the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Action relating in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that

55



--------------------------------------------------------------------------------



 



such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee, or
the breach in bad faith of any of such Indemnitee’s express obligations
hereunder, and provided further, that this Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Swingline Lenders under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Swingline Lenders, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Swingline Lenders in their capacities as
such.
          (d) To the extent permitted by applicable law, no party hereto shall
assert, and hereby waives, any claim against the Borrower or any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof; provided that this shall not limit the Borrower’s indemnification
obligations pursuant to Section 9.03(b).
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
               (A) the Borrower, provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved

56



--------------------------------------------------------------------------------



 



Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
               (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.
          (ii) Assignments shall be subject to the following additional
conditions:
               (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
               (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
               (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
               (D) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

57



--------------------------------------------------------------------------------



 



          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue, to the extent
permitted by applicable law, to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv) The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (vi) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this

58



--------------------------------------------------------------------------------



 



Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that, to the
extent permitted by applicable law, each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.15 and 2.17 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or

59



--------------------------------------------------------------------------------



 



knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding

60



--------------------------------------------------------------------------------



 



arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection

61



--------------------------------------------------------------------------------



 



with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder (with respect
to litigation brought by any Person other than the Administrative Agent, the
Borrower or any Lender Party, after the Borrower shall have had notice thereof
and the opportunity to seek a protective order or other appropriate remedy with
respect thereto), (vi) subject to an agreement containing provisions no less
restrictive than those of this Section to (A) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vii) with the consent of the Borrower or (vii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively

62



--------------------------------------------------------------------------------



 



the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
          SECTION 9.14. USA PATRIOT ACT. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.
          SECTION 9.15. No Fiduciary Duty. Neither the Administrative Agent nor
any Lender has any fiduciary relationship with or duty to the Borrower or its
Affiliates arising out of or in connection with this Agreement or any of the
other Credit Document, and the relationship between Administrative Agent and
Lenders, on one hand, and the Borrower or its Affiliates, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor.

63



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            TD AMERITRADE CLEARING, INC.,
as Borrower
      By:   /s/ William J. Gerber       Name:   William J. Gerber       Title:  
Chief Financial Officer       JPMORGAN CHASE BANK, N.A., as
Administrative Agent,Swingline Lender and as a
Lender
      By:   /s/ Catherine Grossman       Name:   Catherine Grossman      
Title:   Vice President       BANK OF AMERICA, N.A., as Syndication Agent,
Swingline Lender and as a Lender
      By:   /s/ Sherman M. Wong       Name:   Sherman M. Wong       Title:  
Director       BARCLAYS BANK PLC, as a Lender
      By:   /s/ Alicia Borys       Name:   Alicia Borys       Title:   Vice
President       CITIBANK, N.A., as a Co-Documentation Agent
and as a Lender
      By:   /s/ William Mandaro       Name:   William Mandaro       Title:  
Director    

[Signature Page to the TD Ameritrade Clearing, Inc. Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Co-Documentation Agent and as a Lender
      By:   /s/ Michael H. Wheeler       Name:   Michael H. Wheeler      
Title:   Vice President  
 
      BANKERS TRUST COMPANY, as a Lender
      By:   /s/ Joe M. DeJong       Name:   Joe M. DeJong       Title:   Vice
President  
 
      CHANG HWA COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH, as a Lender
      By:   /s/ Beverley Chen       Name:   Beverley Chen       Title:   VP &
General Manager  
 
      E. SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH, as a Lender
      By:   /s/ Edward Chen       Name:   Edward Chen       Title:   VP &
General Manager  
 
      FIFTH THIRD BANK, as a Lender
      By:   /s/ Lynn Hebel       Name:   Lynn Hebel       Title:   Vice
President  
 
      FIRST COMMERCIAL BANK NEW YORK, as a Lender
      By:   /s/ Jason Lee       Name:   Jason Lee       Title:   General Manager
 
 
      FIRST NATIONAL BANK OMAHA,
as a Lender
      By:   /s/ Steven R. Knapp       Name:   Steven R. Knapp       Title:  
Senior Vice President & Group Manager  
 
      HUA NAN COMMERCIAL BANK, LTD.,
NEW YORK AGENCY, as a Lender
      By:   /s/ Henry Hsieh       Name:   Henry Hsieh       Title:   Assistant
Vice President  
 
      MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
      By:   /s/ Priscilla Hsing       Name:   Priscilla Hsing       Title:   VP
& DGM  
 
      THE BANK OF NEW YORK MELLON, as a Lender
      By:   /s/ Steven J. Correll       Name:   Steven J. Correll       Title:  
Managing Director  
 
      THE PRIVATE BANK, as a Lender
      By:   /s/ John Mickelson       Name:   John Mickelson       Title:  
Associate Managing Director  
 
      U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Charles Howes       Name:   Charles Howes       Title:   Vice
President  

[Signature Page to the TD Ameritrade Clearing, Inc. Credit Agreement]

 